Citation Nr: 1720988	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-27 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent disabling prior to October 23, 2008, and in excess of 30 percent thereafter for headaches, residuals of traumatic brain injury (TBI).

3. Entitlement to an initial rating in excess of 10 percent disabling as of October 23, 2008 for cognitive impairment, residuals of TBI.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The Board notes the Veteran is the recipient of the Combat Infantry Badge and Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2007, September 2012 and June 2014 rating decisions of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a September 2012 rating decision granted an increased rating for headaches, residuals of TBI of 30 percent, effective October 23, 2008.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file. 

The Board notes that an October 2016 VA Form 8 characterized the TBI headache residuals claim on appeal as an earlier effective date claim.  However, the claim is ultimately a "staged" increased rating claim arising from the Veteran's June 2008 claim for TBI for which the RO granted service connection in a December 2007 rating decision.  As such, the Board finds that the claim on appeal is best characterized as an increased rating claim as reflected on the cover page.  

In January 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain new VA examinations related to the TBI claims on appeal.  The Board notes that the Veteran was provided VA examinations that occurred in July and November 2015.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 23, 2008, the Veteran was in receipt of a disability rating for memory loss that was attributed to his service-connected posttraumatic stress disorder (PTSD).

2. Prior to October 23, 2008, the Veteran's TBI headache residuals were not manifested by frequent prostrating and prolonged attacks that were productive of severe economic inadaptability.

3. Beginning October 23, 2008, the Veteran's TBI was manifested by cognitive impairment that more closely approximated a level "0" impairment under the motor activity and communication facets, and more closely approximated a level "1" impairment under the following facets: memory, attention, concentration, executive functions; judgement; social interaction; orientation; and visual spatial orientation.  The Veteran's TBI has not been manifested by abnormal consciousness.

4. Beginning October 23, 2008, the Veteran's TBI headache residuals have not been manifested by prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. Prior to October 23, 2008, the criteria for an initial rating in excess of 10 percent disabling for TBI residuals have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.31, 4.124(a), Diagnostic Code (DC) 8045 (2008 and 2016), DC 8100 (2016).

2. Beginning October 23, 2008, the criteria for a rating in excess of 10 percent disabling for TBI cognitive impairment residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.31, 4.124a, DC 8045 (2016).

3. Beginning October 23, 2008, the criteria for a rating in excess of 30 percent disabling for TBI headache residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.31, 4.124a, DCs 8045, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in August 2006, June 2007, and August 2011.  The notices additionally provided information regarding establishing effective dates.  Thereafter, the claims were readjudicated in an October 2016 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2016 SSOC.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was provided with VA examinations with regard to his TBI residuals which occurred in October 2007, September, November and December 2011, March 2014, and July and November 2015.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

TBI Residuals

The Veteran filed a service connection claim for PTSD, memory loss and headaches in June 2006.  During an October 2007 VA neurology examination the Veteran was diagnosed with mild TBI with some mild residual headaches.  Thereafter, a December 2007 rating decision granted service connection for a TBI with residual headaches and assigned an initial 10 percent disability rating from June 8, 2006 pursuant to 38 C.F.R. § 4.124a, DC 8045-9304.  A September 2012 rating decision granted a separate evaluation for cognitive impairment and other residuals of TBI and assigned an initial 10 percent disability rating from October 23, 2008, pursuant to DC 8045.  In addition, the September 2012 rating decision granted an increased rating for headache residuals and assigned a 30 percent disability rating from October 23, 2008, pursuant to DC 8045-8100.

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124a, Note (5) (2016). 

Before October 23, 2008, Diagnostic Code 8045 provided that TBI resulting in purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis, were to be rated under the diagnostic codes specifically dealing with such disabilities, with the use of a hyphenated diagnostic code (for example, 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, recognized as symptomatic of brain trauma, were to be rated as no greater than 10 percent disabling under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable absent a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

As revised, effective October 23, 2008, DC 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2016). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  The rater is to assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the rater shall assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the rater shall assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

1. Factual Background

A June 2006 medical record noted a diagnosis of PTSD and headaches.  Thereafter, the Veteran filed a claim for service connection for memory loss, headaches and PTSD on June 8, 2006.  

Following the filing of his claim, a June 2006 medical record shows that the Veteran complained of headaches that occurred daily with severe headaches every three days.  The Veteran asserted that his headaches had worsened recently and the physician noted a correlation between the worsening headaches and the deteriorating health of the Veteran's mother.  The Veteran described his severe headaches as feeling as though his "head [was] about to explode."  Upon examination, the physician found extraocular muscles intact with no nystagmus and no field cut.  There was no facial drop or carotid bruits.  Strength was normal in the upper and lower extremities and sensory was intact.  Deep tendon reflexes were 1/4 bilaterally.  The Veteran's gait was steady and a Romberg test was negative.  MRI studies conducted in June 2006 noted complaints of severe headaches, blurred vision and dizziness.  Impressions from the June 2006 MRI studies including the following: an unremarkable MR brain without contrast; no intracranial aneurysm of the anterior or posterior circulation; no occlusion of major intracranial arteries; and mild irregularity at multiple sites along the proximal and distal left posterior cerebral artery and bilateral distal middle cerebral artery branches.  A July 2006 medical record shows that the Veteran reported having headaches which had increased every time he went out driving.  The physician related the headache complaints to the Veteran's depression, anxiety, anger and PTSD.

In a May 2007 statement, the Veteran asserted that his symptoms of headaches and memory loss could be related to a TBI.

An October 2007 VA examination noted a neurological history of chronic headaches.  The Veteran reported one headache every several weeks.  The headaches were noted as temporal in location and associated with some dizziness and weakness.  No nausea or photophobia was found.  The Veteran also reported that his headaches could be intense requiring him to sit down and rest or try to sleep.  The Veteran was found alert and oriented to time and place.  His attention and language were found intact and pupils equal and reactive.  Visual fields were full and external ocular movements normal without any nystagmus.  Sensations to his face were found normal, smile symmetric, tongue protruded to midline, and palate elevated symmetrically.  A motor examination revealed normal tone and strength throughout.  There was no pronator drift and fine movements were equal bilaterally.  Additionally, a sensory examination was noted as "okay" for position and vibratory sense and there was no sensory extinction.  The Veteran's reflexes were found 1-2+ throughout and symmetric.  His cerebellar function was noted as normal.  Lastly, the examiner noted a normal gait, tandem walking and a negative Romberg test.  The examiner diagnosed the Veteran with mild TBI with some mild residual headaches.

Following the December 2007 rating decision, the Veteran filed a brief disagreeing with his initial evaluation in February 2008.  The Veteran asserted that his sleepless nights, nightmares, constant mood swings, hearing impairment, painful migraines and frequent dazes were not completely evaluated.  The Veteran further asserted that his family had apprised him of unsociable and unconscious behavior "when I finally come-around in complete awareness."  

In an April 2009 statement, the Veteran asserted that he suffered from constant migraine headaches, spontaneous rapid heart rates, restlessness, night sweats, hearing loss, and "all other ailments that plague my body and mind."

A September 2011 VA examination noted a diagnosis of TBI with chronic headaches.  The Veteran reported that his headaches used to be daily, but had become less frequent since working with a PTSD group more regularly.  He currently reported three headaches per week which he treated with Aleve and muscle relaxers.  Additionally, the Veteran reported significantly prostrating headaches that occurred two times per week with each episode lasting several hours.  During such episodes, the Veteran reported that he would take a bunch of Aleve, lie down and try to wait it out.  The Veteran additionally reported modest attention, concentration and memory difficulties.  The examiner noted that there was no history of seizures, or loss of taste or smell.  Additionally, the Veteran denied any bowel or bladder problems.  The examiner found no focal weakness or numbness, cranial nerve abnormalities, endocrine abnormalities or autonomic dysfunction such as fainting.  The only residuals found related to the Veteran's TBI included headaches and mild memory impairment.  

A November 2011 VA examination diagnosed the Veteran with mild TBI with residuals including migraine headaches and impaired memory.  Subjective symptoms of residuals attributable to the TBI included hearing loss, tinnitus, gait coordination and balance (which were noted as due to back pain issues), headaches and cognitive disorder.  The Veteran reported headaches lasting several weeks located in the temporal region.  The headaches were associated with weakness and dizziness.  The severity of the headaches was reported at a level 9 on a scale to 10.  During such episodes the Veteran reported that he needed to sit down and rest or try to sleep.  

The November 2011 VA examiner evaluated the Veteran's functional impairment as mild based on objective evidence of mild impairment of memory, attention, concentration, and executive function.  The Veteran's judgement was found mildly impaired for complex or unfamiliar decisions.  The Veteran was also found occasionally unable to identify, understand and weight alternative decisions, understand consequences of choices, and make a reasonable decision.  Social interaction was found occasionally inappropriate.  Additionally, the Veteran was found occasionally disoriented to time.  Motor activity was impaired based on complaints of back pain and use of a cane for ambulation.  His visual spatial orientation was also found mildly impaired as he occasionally got lost in unfamiliar surroundings and had difficulty following directions.  The examiner noted objective symptoms of headaches, intermittent dizziness, tinnitus, and frequent insomnia that interfered mildly with activities of daily living.  The examiner additionally noted neurobehavioral affects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  Neurobehavioral affects included moodiness, inflexibility, impaired awareness of his disability, lack of motivation and irritability.  The Veteran was found able to communicate by spoken and written language, to comprehend spoken and written language, and his consciousness was normal.  The examiner found that the Veteran's residual conditions of memory and attention impaired his ability to work.  Lastly, the examiner found the Veteran's TBI condition stable although he appeared to have deteriorated since his previous September 2011 VA examination.  

At a December 2011 VA examination, the Veteran reported chronic headaches since service.  He also reported that his headaches occurred two to three times per week including significant prostrating headaches twice per week with each episode lasting for several hours.  Additionally, during those episodes he reported that he would "take a bunch of Aleve" and would lie down in a room and wait it out.  Other symptoms attributable to his headaches included blurred vision and dizziness.  The Veteran additionally reported that his headaches had worsened over the past year.  Other TBI residuals reported included modest memory, attention and concentration difficulties.  The Veteran did not report symptoms of seizures or loss of taste or smell.  The examiner noted poor balance which was attributed to the Veteran's service-connected lumbar spine disability.  Additionally, the Veteran denied bowel or bladder problems.  The Veteran further reported that he did not remember the number of times his TBI residuals caused him to loose time from work, but he did report that during such occasions he lost a few hours.  Lastly, the examiner found no subjective symptoms that interfered with work, activities of daily living, family, or other close relationships.  

The December 2011 examiner found the Veteran alert, and oriented to time and place.  The examiner found no focal weakness, numbness, cranial nerve abnormalities, endocrine abnormalities or autonomic dysfunction such as fainting.  Basic attention and language were found intact and pupils equal and reactive.  His visual fields were full and extraocular movements normal with no nystagmus.  Sensations in the face were found normal and smile and palate elevation symmetric.  A motor examination found intact strength except for the left shoulder due to mild weakness related to pain.  Fine movements were equal bilaterally and position and vibratory sense was noted as "okay."  The Veteran's reflexes were 1+ throughout and symmetrical, his cerebellar function was noted as "okay" as tested by finger-to-nose and rapid alternating movements.  A Romberg test was negative and his gait was noted as normal.  The examiner found the Veteran's TBI condition stabilized.  The examiner did not find dizziness, vertigo, weakness or paralysis, sleep disturbance, fatigue, or malaise.  The Veteran was found to have good mobility and balance with no assistance needed while walking.  Memory was found mildly impaired.  No other cognitive problems were found.  Additionally, the examiner found no abnormal speech, swallowing difficulties, expressive aphasia, difficulty with articulation, aspiration, pain, bowel or bladder problems, visual problems, hearing problems, tinnitus, seizures, sexual dysfunction or other psychiatric symptoms.  The examiner additionally found normal judgement, social interaction, orientation, motor activity, and visual spacial orientation.  Overall, the examiner found that the subjective symptoms and neurobehavioral effects did not interfere with work, activities of daily living, family or other close relationships.  Lastly, the examiner noted normal consciousness.  

In a May 2013 statement, the Veteran's representative asserted that the service-connected headaches should have been rated higher due to the frequency of the migraine attacks and the completely prostrating and prolonged periods of such episodes.  The representative further asserted that the migraine headaches were productive of severe economic inadaptability.  In addition, the representative asserted that the Veteran's family affirmed that he had to spend days lying in a quiet dark room to cope with his migraine headaches, and that the debilitating headaches caused him to miss work which made a career nearly impossible.  He additionally asserted that the Veteran suffered from severe headaches twice per week.

During a December 2013 Board videoconference hearing, the Veteran testified that his TBI was manifested by memory problems effecting his ability to remember people's names or his ability to locate places that he recognized.  In addition, he reported that he had to travel either by GPS or with his wife providing directions; otherwise he stated he would miss turns due to a low concentration span.  He also reported living off a calendar that was kept up by his wife.  He further testified that he had problems with attention span, decision making, speech and ability to communicate thoughts due to his cognitive deficits.  He did report that he had never forgotten his wife's name, but did forget first cousins' names.  At home, he performed routine chores that were not complex such as mowing the lawn.  He further testified that his service connected headache condition was closer to a 50 percent evaluation due to the frequency of his headaches (twenty-five to twenty-eight days during the past month), and due to his condition causing him to retire due to an inability to listen and concentrate on making decisions when his head was pounding.  The Veteran further testified that his headaches differed in severity with pounding headaches the most severe.  The Veteran stated that severe pounding headaches occurred eight to nine times per month with the less severe headaches occurring almost every day.  Lastly, the Veteran testified that he would treat his pounding headaches by putting his head into a wall for fifteen to twenty minutes until they decreased in severity; thereafter it would take a day to recover.  The only medication he reported taking for his headaches was Tylenol. 

The Veteran underwent a VA examination in March 2014.  The Veteran reported headaches that occurred every three to four days with episodes lasting three to four days.  The examiner noted that the Veteran was prescribed Tylenol 3 to treat his headaches.  The Veteran reported that his headache pain was characterized by pulsating or throbbing pain localized to the right side of his head.  The Veteran further reported non-headache symptoms including sensitivity to light and sound.  Migraine headaches were also reported with prostrating attacks once per month.  The examiner found that the Veteran did not have very frequent prostrating or prolonged attacks of migraine headache pain.  Regarding the impact on the Veteran's ability to work, the examiner noted that the Veteran was unable to work when he had headaches and needed to be in a dark quiet room during those occurrences.

During a July 2015 VA examination the Veteran did not report any complaints of impairment of memory, attention, concentration or executive functions.  Subjective complaints of residuals included headaches.  The Veteran's judgement was found normal, social interaction routinely appropriate and that he was always oriented to person, time, place and situation.  Additionally, the examiner found the Veteran's motor activity and visual spatial orientation normal.  No neurobehavioral effects were found.  The Veteran was noted able to communicate by spoken and written language and to comprehend spoken and written language.  Lastly, the examiner noted a normal consciousness.  Overall, the examiner found that Veteran's TBI mild and that he did not expect the symptoms to worsen over time.  Regarding the Veteran's residual conditions, the examiner found they did not impact his ability to work.

A July 2015 VA examination of the Veteran's headache residuals shows that he was diagnosed with migraines including migraine variants manifested by three to four headaches per week described as bilateral and associated with photophobia.  Each headache reportedly lasted an hour or so and was treated with Aleve or Tylenol.  He further reported one prostrating headache per month.  The headache pain was described as pulsating or throbbing bilaterally.  Non-headache symptoms associated with the headaches included sensitivity to light and sound.  The examiner found that the prostrating and prolonged attacks of migraines and non-migraine pain were not productive of severe economic inadaptability.  Lastly, the examiner found that the functional impact of the headaches did not impact the Veteran's ability to work.

A September 2015 VA PTSD examination noted a diagnosis for TBI and that it was difficult to ascertain whether issues such as concentration and irritability were better attributed to psychological or neurological issues.  The examiner found that the psychiatric symptoms moderately limited the Veteran in the area of social interaction and adaptation.  The Veteran was also found to have exhibited mild to moderate limitations in the areas of concentration and initiating or participating in any activity of daily living.

During a November 2015 VA examination, the Veteran's TBI was manifested by mild memory loss such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items.  Judgement was found normal and social interaction routinely appropriate.  The Veteran was oriented to person, time, place and situation.  Additionally, his motor activity and visual spatial orientation were found normal.  The Veteran reported mild memory loss over the past several years and stated that he forgot what he did the day before.  The examiner noted reported problems with attention, concentration and executive functions, but noted no objective evidence of such upon testing.   The examiner found neurobehavioral effects that occasionally interfered with workplace interaction, social interaction or both related to his diagnosed PTSD, not his diagnosed TBI.  The Veteran was found able to communicate by spoken and written language and to comprehend spoken and written language.  He was found to have normal consciousness.  The examiner found that the residual conditions attributable to his TBI, such as frequent headaches and memory loss, did not impact his ability to work.

Additionally, during a November 2015 VA examination the Veteran described his headache disability as involving three to four headaches per week.  The headaches were described as bilateral occipital and frontal and were associated with photophobia.  The Veteran further reported feeling that his vision was blurry and he had difficulty seeing when he had a headache.  Each headache reportedly lasted several hours with prostrating headaches occurring at least once per week.  The Veteran took Aleve to treat his headaches.  The headache pain was described as pulsating or throbbing bilaterally.  Non-headache symptoms included sensitivity to light and sound.  The Veteran reported that his prostrating headaches were increasing to weekly and could interfere with employment due to missing work for several hours until the headaches resolved.  The examiner found that the Veteran's headaches impacted his ability to work due to increasing prostrating headaches that increased to weekly occurrences.  The examiner stated that the headaches "may interfere with work" by causing him to miss work for several hours until they resolved.

A November 2015 VA medical record noted reports of frequent headaches three times per week.  The headaches reportedly occurred bi-temporally and occipitally and were triggered by nightmares or by feelings of anger or frustration.  Each headache reportedly lasted about forty-five minutes and were relieved by one to two Aleve or sometimes spontaneously resolved.  Other symptoms related to the headaches included blurry vision and nausea.  

2. Legal Analysis 

The Board will first address the period on appeal prior to October 23, 2008.  

As noted above, before October 23, 2008, Diagnostic Code 8045 provided that TBI resulting in purely subjective complaints recognized as symptomatic of brain trauma, such as headache, dizziness, or insomnia, were to be rated as no greater than 10 percent disabling under Diagnostic Code 9304, and the 10 percent rating was not to be combined with any other rating for disability due to brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

Initially, the Board notes that prior to October 23, 2008, the Veteran's TBI resulted in purely subjective complaints of headaches.  The Board recognizes that the Veteran further complained of memory loss which would be considered a cognitive disability.  However, his complaints of memory loss at that time were attributed to his service-connected PTSD.  As shown in a December 2007 rating decision, the Veteran was granted service-connection for PTSD with memory loss and sleep problems and assigned a 30 percent disability rating pursuant to DC 9411 based upon those symptoms.  The Veteran filed a notice of disagreement (NOD) with regard to his initial PTSD rating in February 2008 and that rating was continued in a May 2012 rating decision.  

The Veteran did not appeal that decision.  In a June 2012 NOD, the Veteran expressed disagreement with the December 2007 decision (affirmed by the May 2012 rating decision), but only so far as it applied to the evaluation of his residuals of TBI (headaches) and the denial of service connection for hearing loss and tinnitus.  The Veteran additionally only listed these three issues on his October 2012 VA Form 9.  Accordingly, with regard to the issue of memory loss which was rated as a symptom of his service-connected PTSD, the Board finds both December 2007 and May 2012 rating decisions final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

Regardless, even if the issue of memory loss was not considered final, because the initial rating for PTSD contemplated manifestations of memory loss, it would constitute prohibited pyramiding to provide a separate rating based on memory loss as a residual of TBI.  Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14 (2016).  

As such, the only issue on appeal prior to October 23, 2008 is the rating related to the Veteran's subjective complaints of headaches.  The Board notes that the old version of DC 8045 could be construed as prohibiting a rating in excess of 10 percent under DC 8100, because the symptoms are wholly subjective, but the new version of DC 8045 contains no such prohibition, and even the pre-amended version did not explicitly prohibit ratings under an alternate diagnostic code.  In any event, after a review of the record, the Board finds that an initial rating for headache residuals of TBI prior to October 23, 2008 is not warranted under either DCs 8045or 8100.  

Headaches are rated in accordance with 38 C.F.R. § 4.124a, DC 8100.  A 10 percent (compensable) rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the court.  By way of reference, the Board notes that, according to Dorland's Illustrated Medical Dictionary 1523 (32nd ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability;" however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

While June 2006 medical records show the Veteran complained of headaches that occurred daily with severe headaches every three days, during an October 2007 VA neurology examination the Veteran reported only one headache every several weeks.  Additionally, the October 2007 examiner diagnosed the Veteran with mild TBI with some mild residual headaches.

The Board finds the October 2007 VA examination of more probative value than the June 2006 medical records.  First, as noted in the June 2006 medical records, the Veteran was not provided with a psychological evaluation and was seen primarily related to his complaints of headaches, which he asserted had gotten worse recently due to his mother's deteriorating health.  As such, the physician related the Veteran's complaints of a recent increase in frequency of his headaches to social and psychological factors unrelated to his underlying TBI.  Additionally, in October 2007 the Veteran underwent two VA examinations, one related to his psychological disorders (PTSD) and a neurological evaluation related to his history of chronic headaches.  Thus, the Board finds the October 2007 VA examinations more comprehensive as they provided a complete clinical analysis of the Veteran's condition.  As such, the Board finds the October 2007 VA examination in correlation with the VA PTSD evaluation a more reliable assessment of the Veteran's overall TBI disability.

Accordingly, the Board finds that prior to October 2008, the Veteran's headache residuals was not manifested by frequent prostrating and prolonged attacks.  Additionally, there is no competent evidence of record during this period on appeal demonstrating the Veteran's headache residuals resulted in severe economic inadaptability.  Moreover, given that the Veteran's headaches reportedly occurred once every several weeks during the October 2007 examination, the headaches would be too infrequent to result in economic inadaptability or the potential for such during this period on appeal.

Therefore, based on the evidence of record, the Board finds that prior to October 23, 2008 the Veteran's TBI headache residuals warrants an initial rating no higher than 10 percent disabling under either DC 8045 or 8100.  Additionally, because both DC 8045 and DC 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2016).  Therefore, only a single 10 percent rating is warranted and the claim is denied.

The Board will now address the second period on appeal from October 23, 2008.  

As noted above, effective October 23, 2008, DC 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Additionally, each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045. 

In a September 2012 rating decision, the Veteran was provided a separate evaluation for cognitive impairment and other residuals of TBI and assigned a 10 percent disability rating.  Additionally, the evaluation of the Veteran's TBI headache residuals was increased to 30 percent disabling pursuant to DC 8100.

Turning to the Veteran's evaluation for cognitive impairment, the Board must initially determine what symptoms are attributable to the TBI residuals, and then, the severity of those symptoms.  

A review of the medical evidence shows the following identified cognitive impairment symptoms related to memory, attention, concentration and executive function: mild memory impairment (September 2011); mild impairment of memory, attention, concentration, and executive function (November 2011); mildly impaired memory with no other cognitive problems (December 2011); reports of any complaints of impairment of memory, attention, concentration or executive functions (July 2015); and mild memory loss (November 2015).

A review of the medical evidence shows the following identified cognitive impairment symptoms related to judgement: occasionally unable to identify, understand and weight alternative decisions, understand consequences of choices, and make a reasonable decision (November 2011); normal judgement (December 2011); normal judgement (July 2015); and normal judgement (November 2015).

A review of the medical evidence shows the following identified cognitive impairment symptoms related to social interaction: normal social interaction (December 2011); occasionally inappropriate social interaction but did not preclude them (November 2011); social interaction routinely appropriate (July 2015); and social interaction routinely appropriate (November 2015).

A review of the medical evidence shows the following identified cognitive impairment symptoms related to motor activity: motor activity found impaired based on complaints of back pain and use of a cane for ambulation (November 2011); good mobility and balance with no assistance needed while walking, intact strength except for the left shoulder due to mild weakness related to pain, and fine movements equal bilaterally (December 2011); normal motor activity (July 2015); and normal motor activity (November 2015).

A review of the medical evidence shows the following identified cognitive impairment symptoms related to orientation: occasionally disoriented to time (November 2011); oriented to time and place, and overall normal orientation (December 2011); always oriented to person, time, place and situation (July 2015); and oriented to person, time, place and situation (November 2015).

A review of the medical evidence shows the following identified cognitive impairment symptoms related to visual spatial orientation: mildly impaired visual spatial orientation (November 2011); normal visual spatial orientation (December 2011); normal visual spatial orientation (July 2015); and normal visual spatial orientation (November 2015).

A review of the medical evidence shows the following identified cognitive impairment symptoms related to communication: able to communicate by spoken and written language and to comprehend spoken and written language (November 2011); no abnormal speech, expressive aphasia or difficulty with articulation (December 2011); able to communicate by spoken and written language and to comprehend spoken and written language (July 2015); and able to communicate by spoken and written language and to comprehend spoken and written language (November 2015).

Lastly, all VA examiners found normal consciousness with no findings of persistently altered states of consciousness such as vegetative state, minimally responsive state or coma.  

Accordingly, based on the evidence of record, an evaluation of the Veteran's cognitive impairment during this period on appeal shows no facet of cognitive impairment warranting a level higher than a level "1."  Accordingly, as the highest rating available to the Veteran based on his facets of cognitive impairment is 10 percent disabling.  The Board recognizes the Veteran's February 2008 brief in which he asserted that his family had apprised him of unconscious behavior "when I finally come-around in complete awareness."  However, the Board does not find that the Veteran's assertions regarding consciousness rise to the level of vegetative state, minimally responsive state or coma.  Specifically, the Board finds that the Veteran's reports of "unconscious behavior" contemplate awareness and cognitive functioning.  

The Board has also considered other potential residuals of TBI.  As noted above, the Veteran is currently service-connected for PTSD, which has been rated 30 percent disabling prior to July 2015, and 70 percent disabling thereafter.  Additionally, the November 2015 VA examination report shows the Veteran's neurobehavioral effects were found related to his diagnosed PTSD and not his diagnosed TBI.  Accordingly, the Veteran is already in receipt of a disability rating pursuant to 38 C.F.R § 4.130, which encompasses symptoms attributable to neurobehavioral effects, and a separate rating based on the same symptomatology is prohibited.  Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14 (2016).  

With regard to evaluating physical dysfunction, the Veteran has not been found to have motor or sensory dysfunction other than pain associated with his service-connected lumbar spine (which has also been found to cause an abnormal gait and balance) and bilateral upper and lower extremity peripheral neuropathy, conditions he is service-connected for.  The Veteran has also not been found to have a visual dysfunction apart from reports of blurry vision associated with his service-connected headache residuals.  Additionally, the Veteran has not been found to have a loss of sense of smell or taste, seizures, speech or communication difficulties, bowel or bladder problems, cranial nerve dysfunctions, autonomic nerve dysfunctions or endocrine dysfunctions.  The Veteran is also currently service connected for tinnitus, and his claim for hearing loss is currently on appeal.  The Board additionally finds that the need for special monthly compensation is not applicable as the Veteran's TBI has not been manifested by such problems as loss of use of an extremity, certain sensory impairments, or in need of aid and attendance due to being housebound.  Lastly, the Board notes that the Veteran is currently service-connected for erectile dysfunction secondary to his service connected diabetes.

Turning now to the Veteran's evaluation for TBI headache residuals during this period on appeal, the Board finds the service-connected headaches manifested by symptoms which more closely approximate a 30 percent evaluation under DC 8100.  

A review of the applicable rating criteria shows that, for the most part, ratings for migraine headache disabilities are largely dependent on subjective reports of frequency and severity of headaches.  The frequency and severity of the headaches are rarely observed by a clinician, and the determination of a disability rating turns on the reports by the Veteran as well as the supporting evidence he has submitted.

As to the issue of frequency of prostrating headaches, the record shows that the Veteran has consistently reported having headaches that occurred several times per week, with severe prostrating headaches occurring at least weekly.  In June 2006 the Veteran reported daily headaches with severe headaches every three days.  In September 2011, the Veteran reported three headaches per week with prostrating headaches two times per week.  During a December 2011 VA examination the Veteran reported headaches two to three times per week including prostrating headaches twice per week.  During a December 2013 Board hearing, the Veteran testified that he had headaches twenty-five to twenty-eight days during the past month with severe pounding headaches eight to nine times per month. In November 2015, the Veteran reported three to four headaches per week with prostrating headaches occurring at least once per week.  The Board also recognizes that the Veteran reported having prostrating headaches once per month during the March 2014 and July 2015 VA examinations.  

After consideration of the totality of the record, the Board finds that the evidence supports a finding of frequent prostrating headaches.  However, as to the question of whether the prostrating headaches have been manifested by prolonged attacks, the Board notes that the Veteran has inconsistently reported the duration of his headaches.  

During the December 2011 VA examination, the Veteran reported that his prostrating headaches lasted for several hours.  The Veteran additionally reported that his TBI residuals resulted in a "few hours" lost from work, but could not remember how many times this occurred.  In a May 2013 statement, the Veteran's representative stated that the Veteran affirmed having to spend days in a quiet dark room to cope with his migraine headaches.  During a December 2013 Board hearing, the Veteran testified that he would treat his severe headaches by putting his head into a wall for fifteen to twenty minutes until they reduced in severity and then would use the rest of the day to recover.  At a July 2015 VA examination, the Veteran reported that his headaches reportedly lasted an hour or so.  In November 2015, the Veteran again asserted headaches lasting several hours.  Lastly, a November 2015 VA medical record shows that the Veteran reported headaches lasting forty-five minutes.  In addition, the Board notes that a March 2014 VA examiner found that the Veteran did not have frequent prostrating or prolonged migraine attacks.  

Based on the above, the Board finds that the evidence does not support a finding that the Veteran's prostrating headaches have been manifested by prolonged attacks.  A review of the evidence shows that the Veteran has more frequently reported the duration of his prostrating headaches as lasting between one to several hours.  The Board finds the duration of one to several hours too short an amount of time to be considered "prolonged" and result in economic inadaptability or the potential for such.  

Importantly, even if the Board found the Veteran's headaches manifested by prostrating and prolonged attacks, the evidence of record does not support a finding that the headache symptoms have resulted in economic inadaptability.  Moreover, with the exception of the March 2014 VA examiner, the VA examination reports routinely concluded that the Veteran's headaches did not impacted his ability to work; including a July 2015 VA examiner who specifically found that the prostrating and prolonged attacks associated with the migraine and non-migraine pain was not productive of severe economic inadaptability.  The March 2014 VA examiner found only that the Veteran was unable to work during severe headaches.  However, as noted above, the Board finds the recovery time period too short an amount of time to result in economic inadaptability.

The Board recognizes the representative's assertion that the Veteran's headaches are productive of severe economic inadaptability due to completely prostrating and prolonged migraine attacks.  The Board further recognizes the Veteran's December 2013 testimony in which he asserted that he had to retired due to his headache residuals.  However, the Board finds that both assertions in the present case are outweighed by the medical evidence of record including the cumulative VA examination reports.  Moreover, the examiners have training, knowledge, and expertise on which they relied to form their opinions, and, collectively, they provided persuasive rationales for them.  

Accordingly, in consideration of the cumulative VA examinations, the Veteran's headache residuals have not been shown to be productive of prolonged attacks or productive of severe economic inadaptability.  Therefore, pursuant to DC 8100 the Veteran's service-connected headache residuals warrants no higher than a 30 percent rating as of October 23, 2008.  

In sum, the Board concludes that, prior to October 23, 2008, a single rating in excess of 10 percent disabling is not warranted as the only ratable TBI residual at that time was the purely subjective complaint related to headaches.  Additionally, since October 23, 2008, a rating in excess of 10 percent disabling for TBI with cognitive impairment pursuant to DC 8045 is not warranted because no facet of cognitive impairment has been manifested by a level of impairment higher than level "1."  Lastly, since October 23, 2008, a rating in excess of 30 percent disabling for headache residuals pursuant to DC 8100 is not warranted because the Veteran's headaches are not prolonged, inasmuch as they last only for a few hours, and they are not productive of severe economic inadaptability.  There is no reasonable doubt to be resolved; therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8045 (2008); 4.124a, DCs 8045, 8100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected TBI residuals of headache and cognitive impairment were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's TBI headache residuals includes frequent headaches, dizziness and blurred vision that have not been shown to be manifested by prolonged attacks or productive of severe economic inadaptability.  The Veteran is currently rated under 38 C.F.R. § 4.124a, DC 8100, based upon those symptoms.  Additionally, the primary symptoms of the Veteran's TBI cognitive impairment residuals have been manifested by the following: mild impairment of memory, attention, concentration, and executive function; occasionally unable to identify, understand and weight alternative decisions, understand consequences of choices, and make a reasonable decision; occasionally inappropriate social interaction; occasionally disoriented to time; and mildly impaired visual spatial orientation.  The Veteran is currently rated under 38 C.F.R. § 4.124a, DC 8045, based upon those symptoms.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran currently has a claim for a TDIU that remains on appeal.  That claim is addressed in the Remand section below.


ORDER

Entitlement to an initial disability rating in excess of 10 percent disabling prior to October 23, 2008 for headaches, residuals of TBI, is denied.

Entitlement to a disability rating in excess of 30 percent disabling as of October 23, 2008 for headaches, residuals of TBI, is denied.

Entitlement to an initial disability rating in excess of 10 percent disabling as of October 23, 2008 for cognitive impairment, residuals of TBI, is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  

In January 2015, the Board remanded this case and instructed the AOJ to obtain new VA examination to ascertain the etiology of the Veteran's asserted bilateral hearing loss.  The Board requested a new examination due to a finding that the October 2007 VA examination was inadequate as the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

By way of history, in a July 2007 statement, the Veteran asserted service connection for bilateral hearing loss which reportedly was related to injuries sustained as a result of a service-related explosion.  

An August 2007 VA audiology consultation diagnosed the Veteran with mild to moderately-severe sensorineural hearing loss between 250 to 3,000 Hz, and profound sensorineural hearing loss between 4,000 to 8,000 Hz in the right ear.  The Veteran was additionally diagnosed with mild to moderately-severe sensorineural hearing loss between 250 to 3,000 Hz in the left ear.  Thereafter, the Veteran was fitted for hearing aids.  

An October 2007 audiological examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
65
90
LEFT
35
40
50
55
60


For the right ear the Veteran was diagnosed with mild sensorineural hearing loss between 250 to 500 Hz, dropping to moderate hearing loss between 1,000 to 2,000 Hz, dropping to moderately-severe hearing loss at 2,000 Hz, and further dropping to severe hearing loss at 4,000 Hz.  For the left ear, the Veteran was diagnosed with normal hearing at 250 Hz, dropping to mild sensorineural hearing loss between 500 to 1,000 Hz, dropping to a moderate hearing loss between 2,000 and 3,000 Hz, and further dropping to moderately-severe hearing loss at 4,000 Hz.  Speech recognition scores were 82 percent for the right ear and 94 percent for the left ear.  The examiner opined that, based on a lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the evaluation, the bilateral hearing loss was "not at least as likely as not related to his military service."

In a February 2008 brief, the Veteran asserted in-service traumatic noise exposure due to non-stop explosions and artillery equipment during service.  

During a December 2013 Board videoconference hearing, the Veteran testified that he was never afforded hearing protection during service as an infantryman.  His in-service traumatic noise exposure reportedly included rocket mortars, explosions, artillery, and M-16 and 50 caliber rifles.  He did not report a significant amount of recreational noise exposure and his occupational noise exposure included exposure to transit trains.

In response to the January 2015 Remand, the Veteran was provided a new VA examination in October 2015.  However, the examiner indicated that the Veteran provided inconsistent responses during the audiometric evaluation, that the reported thresholds were not considered reliable, and that he did not provide an accurate representation of current hearing sensitivity.  Based on an inability to obtain reliable audiometric testing results the examiner stated that she was unable to provide an opinion regarding the etiology of Veteran's bilateral hearing loss.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Therefore, despite the examiner's inability to obtain reliable audiometric testing frustrating her ability to ascertain the current level of hearing loss; competent VA medical records, including the October 2007 examination, have diagnosed the Veteran with bilateral hearing loss meeting the statutory requirements pursuant to 38 C.F.R. § 3.385.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, as noted in the January 2015 Remand, where a Veteran has engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The United States Court of Appeals for the Federal Circuit has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Thus, the remaining question is whether the Veteran's diagnosed bilateral hearing loss is related to the conceded acoustic trauma as a result of in-service combat.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Consequently, the Board finds that further VA examination is necessary.  

Accordingly, the Board finds that an addendum medical opinion is necessary to properly adjudicate this claim on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition the Veteran has claimed entitlement for a TDIU that is inextricable intertwined with the service connection issue that is currently on appeal.  Thus, that issue is remanded.


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, refer the Veteran's claims file to the VA examiner who provided the October 2015 VA opinion for bilateral hearing loss.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral hearing loss is etiologically related to the Veteran's service, to specifically include from exposure to acoustic trauma during combat service?
  
In offering this impression, the examiner must concede exposure to acoustic trauma as a result of in-service combat and must consider the medical records and lay statements.   

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

Complete rationales must be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.  

3. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


